In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-18-00072-CV
                              _________________

    IN RE CHARLES CURTIS NOWELL JR., MEDIQ-PRN LIFE SUPPORT
        SERVICES, INC., HILLENBRAND INDUSTRIES, HILL-ROM
            HOLDINGS, INC., and HILL-ROM COMPANY, INC.
________________________________________________________________________

                               Original Proceeding
                 60th District Court of Jefferson County, Texas
                           Trial Cause No. B-185,832
________________________________________________________________________

                                    OPINION

       In this mandamus proceeding filed by Charles Curtis Nowell, Jr., Mediq-PRN

Life Support Services, Inc., Hillenbrand Industries, Hill-Rom Holdings, Inc., and

Hill-Rom Company, Inc., Relators, we must decide whether the trial court clearly

abused its discretion by denying a motion to dismiss for want of prosecution when

that motion was filed after the trial court set the case for disposition on the trial

docket. We conclude Relators have not established that the trial court committed a

clear abuse of discretion for which Relators lack an adequate remedy by appeal. See



                                         1
 
 
 




In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Accordingly, we deny the petition for a writ of mandamus.

                                                               Background

              Martha Henson sued Relators for personal injuries that Henson sustained in a

January 29, 2008, motor vehicle accident. Relators filed their original answer in

February 2010.1 Henson’s July 2010 supplemental response to requests for

disclosure identified medical expenses of $22,363.13 and lost wages of $1,573.80.

In August 2010, Relators took Henson’s deposition and she supplemented her

disclosures to increase her medical expenses to $22,431.13. Henson obtained

medical records dated as of March 10, 2010, and she received additional medical

records in July 2010.

              In January 2017, a newly elected trial judge assumed responsibility for the

court. After Relators’ telephone inquiry regarding the status of the case, the trial

court set the case on the trial docket for April 2018. In January 2018, Henson

disclosed additional medical records that had been obtained between 2008 and 2011.

At that time, Henson designated her expert witnesses.

                                                            
              1
        An affidavit attached to the answer includes statements that Hill-Rom
Holdings, Inc. was formerly known as Hillenbrand Industries, Inc., that Mediq-PRN
Life Support Services, LLC is a subsidiary of Hill-Rom Company, Inc., the employer
of Charles Curtis Nowell Jr., and Hill-Rom Company, Inc. is a subsidiary of Hill-
Rom Holdings, Inc.
                                                                   2
 
 
 




              On January 23, 2018, Relators filed a motion to dismiss for want of

prosecution and alternatively, for a continuance. Counsel for Relators informed the

trial court that the case had never been on the trial docket. In the hearing on the

motion to dismiss for want of prosecution, Henson’s counsel explained that he joined

the law firm after the case was filed, but he was unaware of the case until it appeared

on the docket.2 Upon receiving notice of the trial setting from the court, he

immediately provided the medical records affidavits and designated experts.

Henson’s counsel added that he was unaware that the case had ever appeared on a

dismissal docket before that day, and he announced that they were ready to try the

case in February. The trial court denied the motion to dismiss but granted the motion

for continuance and allowed Henson to be re-deposed. On February 1, 2018, the trial

court signed an order denying the motion to dismiss for want of prosecution and set

the case for a July 2018 trial.

                                                               Mandamus Review

              Mandamus will issue only to correct a clear abuse of discretion for which the

relator has no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148
S.W.3d at 135–36. A trial court abuses its discretion if it fails to analyze or apply the

                                                            
              2
         Henson’s original counsel of record did not appear at the hearing, but
instead, an associate not employed with the law firm at the time of filing appeared
and explained the delay.
                                                                      3
 
 
 




law correctly because a trial court has no discretion in determining what the law is

or applying the law to the facts. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)

(orig. proceeding). “The adequacy of an appellate remedy must be determined by

balancing the benefits of mandamus review against the detriments.” In re Team

Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig. proceeding). “In evaluating

benefits and detriments, we consider whether mandamus will preserve important

substantive and procedural rights from impairment or loss.” Id. “These

considerations implicate both public and private interests.” Prudential, 148 S.W.3d

at 136. We consider whether an irreversible waste of judicial and public resources

would be required if mandamus does not issue. In re Masonite Corp, 997 S.W.2d
194, 198 (Tex. 1999).

                         Dismissal for Want of Prosecution

      Trial courts are generally granted considerable discretion when it comes to

managing their dockets. Such discretion, however, is not absolute. It has long been

the case that “a delay of an unreasonable duration . . . , if not sufficiently explained,

will raise a conclusive presumption of abandonment of the plaintiff’s suit.” In re

Conner, 458 S.W.3d 532, 534 (Tex. 2015) (quoting Callahan v. Staples, 161 S.W.2d
489, 491 (Tex. 1942)). “This presumption justifies the dismissal of a suit under either

a court's inherent authority or Rule 165a of the Texas Rules of Civil Procedure.” Id.

                                           4
 
 
 




(citing Villarreal v. San Antonio Truck & Equip., 994 S.W.2d 628, 630 (Tex. 1999)

(recognizing both common law source of power and rule based source of power)).

      The Rules of Judicial Administration provide that district and statutory county

court judges “should, so far as reasonably possible, ensure” that civil cases in which

a jury has been demanded, other than those arising under the Family Code, are

brought to trial or final disposition within eighteen months of the appearance date.

Tex. R. Jud. Admin. 6.1(b). Henson failed to prosecute her case to conclusion within

the eighteen-month administrative time standard. See Id.

      “Absent any reasonable explanation for the delay, the trial court clearly

abuse[s] its discretion by disregarding the conclusive presumption of abandonment.”

In re Conner, 458 S.W.3d at 535. Relators argue Henson failed to provide good

cause for the delay. Relying upon In re Conner, Relators argue a conclusive

presumption that Henson abandoned her case operates to require the trial court to

grant their motion to dismiss the case for want of prosecution.

      In this case, Henson’s counsel appeared and explained why the case had not

been prosecuted. The trial court evidently determined that counsel sufficiently

explained why the case had not gone to trial sooner and concluded that Henson had

not abandoned her case.




                                          5
 
 
 




      The differences between the facts of this case and the situation presented in

Conner are sufficient for the trial court to reasonably conclude that Henson

established good cause to retain the case on the docket. The cases are similar in that

the suit commenced near the end of the limitations period and remained on the

docket for a period of time well exceeding the administrative time standards. See id.

at 534. But, in Conner the plaintiffs had failed to respond to discovery for four years

when the defendant filed its first motion to dismiss the case for want of prosecution.

Id. The trial court retained the case on the docket after plaintiffs’ counsel attributed

the delay to his health issues. Id. The plaintiffs then did nothing further to pursue

their case for another two years. Id. The defendant filed a second motion to dismiss

for want of prosecution. Id. At the hearing on the second motion, the defendant

refuted counsel’s explanation offered for the delay by showing that plaintiffs’

counsel had appeared in many different matters in the prior two years. Id.

      In this case, Henson submitted to a deposition and obtained her medical

records, and there is no indication that she failed to respond to requests for discovery.

Sufficient facts were before the trial court to enable the trial court to conclude that

the delay was not attributable to conscious indifference but that the lawsuit had not

proceeded to trial because both the trial court and plaintiff’s counsel had

inadvertently lost track of the case. The case was set on the trial docket for the first

                                           6
 
 
 




time in January 2018. Henson designated her witnesses and provided her medical

records to Relators before Relators filed a motion to dismiss the case for want of

prosecution. Relators have not shown that the trial court clearly abused its discretion.

The petition for a writ of mandamus is denied.

      PETITION DENIED.



                                               ________________________________
                                                       CHARLES KREGER
                                                             Justice
Submitted on March 8, 2018
Opinion Delivered April 5, 2018

Before Kreger, Horton, and Johnson, JJ.




                                           7
 
 
 




                                                               DISSENTING OPINION

              In this case, the majority holds that the trial court could have reasonably

accepted the explanation offered by the attorney who appeared on behalf of Martha

Henson at a motion to dismiss hearing to explain the approximate eight-year period

between the date the defendants appeared in response to Henson’s suit and the date

the trial court denied the defendants’ motion to dismiss.

              The Rules of Judicial Administration that applied to Henson’s case required

that her case be finally resolved within an eighteen-month period, which started in

February 2010. Tex. R. Jud. Admin. 6.1(b)(1). The “attorney in charge”1 of Henson’s

case never appeared during the hearing the trial court conducted on the defendants’

motion to dismiss, and the record contains no affidavit or correspondence from

Henson’s attorney in charge to explain why the delays in Henson’s case occurred.

              The explanation that appears in the record came from an associate of the

attorney in charge. The record does not show that the associate was ever the

“attorney in charge” of Henson’s case. And, during the hearing, the associate advised

the trial court that he had not “even made an appearance in the case until today[.]”

The associate also advised the trial court that “if I would have known about it sooner,


                                                            
              1
          Rule 8 of the Texas Rules of Civil Procedure makes the “attorney in charge
. . . responsible for the suit as to such party.” Tex. R. Civ. P. 8.
                                                                       1
 
 
 




realized it, there would have been more done.” Then, the associate explained that

because he did not know about the case, “that’s why there isn’t any more done than

there is.”

       This explanation is apparently what both the trial court and the majority accept

as constituting a reasonable explanation for the attorney in charge of Henson’s case

to bring the case to a conclusion within eighteen months of the date the defendants

appeared in the suit. See id. In my opinion, the explanation offered by the associate

served as no explanation for the significant delays apparent in the record. The

associate obviously had very little if any knowledge about the history of Henson’s

file, and it is apparent that he was unaware of the file until the attorney in charge

recognized that he had not handled Henson’s suit in a timely manner.

       In my opinion, In re Conner, 458 S.W.3d 532 (Tex. 2015) controls our

disposition of this original proceeding. No reasonable explanation appears

explaining why Henson’s suit was not handled within the eighteen-month time

period established by the Rules of Judicial Administration. See Tex. R. Jud. Admin.

6.1(b)(1). “Absent any reasonable explanation for the delay, the trial court clearly

abused its discretion by disregarding the conclusive presumption of abandonment.”

Conner, 458 S.W.3d at 535.




                                           2
 
 
 




      I would conditionally grant the Relators’ petition for writ of mandamus and

direct the trial court to vacate its order denying the Relators’ motion to dismiss and

to render an order dismissing the suit. “A defendant should not be required to incur

the delay and expense of appeal to complain of delay in the trial court.” Id. Because

the majority fails to grant the Relators’ request for relief, I dissent.



                                                ________________________________
                                                          HOLLIS HORTON
                                                              Justice

Dissent Delivered
April 5, 2018




                                            3